     Case 2:19-cv-02003-KJM-CKD Document 21 Filed 02/26/21 Page 1 of 2



1    CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
2    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
3    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
4    (916) 483-7558 Facsimile
5    Attorneys for Defendant, ESA MANAGEMENT, LLC
6

7
                                UNITED STATES DISTRICT COURT
8
                               EASTERN DISTRICT - SACRAMENTO
9

10   D. R., a Minor, By and Through His Guardian )      Case No.: 2:19-cv-02003-KJM-CKD
     Ad Litem, ANGEL BALION; ANGEL               )
11   BALION, Individually,                       )
                                                 )      STIPULATION & [PROPOSED] ORDER
12                 Plaintiffs,                   )      EXTENDING TIME TO FILE
                                                 )      DISPOSITIONAL DOCUMENTS
13   vs.                                         )
                                                 )
14   ESA MANAGEMENT, LLC, and DOES 1 to )               Action Filed: 9/13/19
     25 Inclusive,                               )      Trial Date:   None
15                                               )
                   Defendants.                   )
16                                               )
17

18
            WHEREFORE, on or about March 6, 2020, the Parties participated in the Voluntary
19
     Dispute Resolution Program and reached a settlement in this case. The Court originally ordered
20
     that the last day to file dispositional documents on or before April 22, 2020. Additional time
21
     was requested for compliance, and the court extended that deadline to December 31, 2020.
22
            Counsel require an additional extension because the approval of the minor’s compromise
23
     in state court continues to be delayed due to the COVID-19 pandemic and the court granted an
24
     extension to February 26, 2021. However, the state court is still delayed and the parties request
25
     and stipulate that the time for filing dispositional documents be extended to April 3, 2021.
26

27

28

     STIP & PROPOSED ORDER TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCS
     19-090/PLEADING.014                  - 1 -
     RLM:jj
     Case 2:19-cv-02003-KJM-CKD Document 21 Filed 02/26/21 Page 2 of 2



 1   DATED: February 23, 2021

 2
                                                 ERICKSEN ARBUTHNOT

 3
                                         By
 4

 5
                                                 CHARLES S. PAINTER
                                                 REBECCA L. MENENDEZ
 6
                                                 Attorneys for Defendant, ESA
                                                 MANAGEMENT, LLC
 7
     DATED: February 23, 2021
 8
                                                 MILLER INJURY ATTORNEYS
 9

10                                       By      /s/ John C. Miller, Jr. as authorized on
                                                 2/22/21
11                                               JOHN C. MILLER, JR.
                                                 Attorneys for Plaintiffs, D. R., a Minor, By
12                                               and Through His Guardian Ad Litem,
                                                 ANGEL BALION; and ANGEL BALION
13

14

15         IT IS SO ORDERED.

16   DATED: February 25, 2021.
17

18

19

20

21

22

23

24

25

26

27

28

     STIP & PROPOSED ORDER TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCS
     19-090/PLEADING.014                  - 2 -
     RLM:jj
